DETAILED ACTION
The action is in response to the amendment filed 06/01/2021. Claims 1-14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nurvitadhi (US 20180315158) in view of Carannante (US 20150127892) in view of Zuraski et al (US 2015/0268961 A1).
In regards to claim 1, Nurvitadhi teaches a memory device including:
a memory array used for implementing neural networks (NN);
(Nurvitadhi teaches a memory array system for implementing a neural network comprised of one or more processors. See [0045])
	in updating and writing unrewritable data into the memory array in a training phase, marching the unrewritable data (Nurvitadhi teaches a training method for a neural network which weights and biases are propagated and updated through the network. These weights and biases constitute the unrewritable data. See [0140])
	and in updating and writing rewritable data into the memory array in the training phase, marching the rewritable data. (After the weights are updated through propagation activation maps are generated. These activation maps act as the rewritable data and are updated in the memory system. This updating rewrites the activation maps each time the weights are changed thus marching the rewritable data. See [0140] and [0198])
	However, Nurvitadhi does not teach in updating and writing unrewritable data into the memory array in a training phase, marching the unrewritable data into a buffer zone of the memory array and in updating and writing rewritable data into the memory array in the training phase, marching the rewritable data by skipping the buffer zone.
Carannante teaches in updating and writing unrewritable data into the memory array in a training phase, marching the unrewritable data into a buffer zone of the memory array (Carannante teaches a NAND memory structure in which data and metadata are written into a single memory structure which can be seen in FIG 3. The metadata is written into PCM 330. This metadata may be the unrewritable data. The PCM 330 acts as a buffer zone in the memory system as it stores the metadata separately from the data stored in the memory structure. See [0029]) and in updating and writing rewritable data into the memory array in the training phase, (The activation maps described in Nurvitadhi act as the main data 312 stored in the memory system described in Carannante. This main data is never written into the PCM 330 and therefore skips the buffer zone. See [0029])
	It would be obvious for one of ordinary skill in the art before the effective filing date of the invention, to modify Nurvitadhi to incorporate the teachings of Carannante of in updating and writing unrewritable data into the memory array in a training phase, marching the unrewritable data into a buffer zone of the memory array and in updating and writing rewritable data into the memory array in the training phase, marching the rewritable data by skipping the buffer zone. The addition of the buffer zone would allow to device to resist wear.
However, Nurvitadhi in view of Carannante does not teach wherein the unrewritable data includes weights and biases which are not overwritten by other data during all iterations of the training phase.
Zuraski teaches wherein the unrewritable data includes weights and biases which are not overwritten by other data during all iterations of the training phase (Zuraski discloses during a training phase of a branch predictor writing a bias weight field into a L2 buffer to prevent the bias weight field from being overwritten by still active branches [0061-0063])
	It would be obvious for one of ordinary skill in the art before the effective filing date of the invention, to modify Nurvitadhi and Carannante to incorporate the teachings of Zuraski as Zuraski discloses that preserving the bias weight field improves the accuracy of the system by not having to retrain the predictor from scratch and providing for faster retraining of the system [0063].

In regards to claim 2, the combination of Nurvitadhi in view of Carannante in view of Zuraski further teaches the memory device according to claim 1, wherein the rewritable data includes activation maps. (As discussed above, the rewritable data in Nurvitadhi is comprised of activation maps. See [0140] and [0198])

In regards to claim 3, Nurvitadhi in view of Carannante in view of Zuraski teaches the memory device according to claim 1, wherein the buffer zone has a size corresponding to data size of the unrewritable data. (Carannante teaches the PCM must be sized to accommodate metadata and markers which are about twenty bytes. See [0030])
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Nurvitadhi and Zuraski to incorporate the teachings of Carannante to include the buffer zone has a size corresponding to data size of the unrewritable data. Sizing the buffer in correspondence with the data size ensures the maximum efficiency of the memory system as resources are not wasted by implementing too large of a buffer.

In regards to claim 7, Nurvitadhi in view of Carannante in view of Zuraski teaches the memory device according to claim 1, wherein in forward propagation of each iteration of the training phase data is propagated. (Nurvitadhi teaches a forward propagation of data in a neural network training phase as described in claim 1.)
However, Nurvitadhi does not teach wherein in forward propagation of each iteration of the training phase, the buffer zone is reserved.
Carannante teaches wherein in forward propagation of each iteration of the training phase, the buffer zone is reserved. (Carannante teaches the buffer zone is a PCM where only metadata may be stored. Therefore the buffer zone is reserved for this metadata or unrewritable data. See [0029])
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Nurvitadhi and Zuraski to incorporate the teachings of Carannante to include wherein in forward propagation of each iteration of the training phase, the buffer zone is reserved. By reserving the buffer zone for the metadata or unrewritable data, the speed of writing the unrewritable data may be increased as seen in Carannante’s teachings. (See [0030])

In regards to claim 8, Nurvitadhi teaches a wear leveling method for a memory device, the memory device including a memory array for implementing neural networks (NN), the wear leveling method including: (Nurvitadhi teaches a memory array system for implementing a neural network comprised of one or more processors. See [0045])
 in updating and writing unrewritable data into the memory array in a training phase, marching the unrewritable data; (Nurvitadhi teaches a training method for a neural network which weights and biases are propagated and updated through the network. These weights and biases constitute the unrewritable data. See [0140])
and in updating and writing rewritable data into the memory array in the training phase, marching the rewritable data. (After the weights are updated through propagation activation maps are generated. These activation maps act as the rewritable data and are updated in the memory system. This updating rewrites the activation maps each time the weights are changed thus marching the rewritable data. See [0140] and [0198])
However, Nurvitadhi does not teach in updating and writing unrewritable data into the memory array in a training phase, marching the unrewritable data into a buffer zone of the 
Carannante teaches in updating and writing unrewritable data into the memory array in a training phase, marching the unrewritable data into a buffer zone of the memory array (Carannante teaches a NAND memory structure in which data and metadata are written into a single memory structure which can be seen in FIG 3. The metadata is written into PCM 330. This metadata may be the unrewritable data. The PCM 330 acts as a buffer zone in the memory system as it stores the metadata separately from the data stored in the memory structure. See [0029]) and in updating and writing rewritable data into the memory array in the training phase, marching the rewritable data by skipping the buffer zone. (The activation maps described in Nurvitadhi act as the main data 312 stored in the memory system described in Carannante. This main data is never written into the PCM 330 and therefore skips the buffer zone. See [0029])
	It would be obvious for one of ordinary skill in the art before the effective filing date of the invention, to modify Nurvitadhi to incorporate the teachings of Carannante of in updating and writing unrewritable data into the memory array in a training phase, marching the unrewritable data into a buffer zone of the memory array and in updating and writing rewritable data into the memory array in the training phase, marching the rewritable data by skipping the buffer zone. The addition of the buffer zone would allow to device to resist wear.
However, Nurvitadhi in view of Carannante does not teach wherein the unrewritable data includes weights and biases which are not overwritten by other data during all iterations of the training phase.
Zuraski teaches wherein the unrewritable data includes weights and biases which are not overwritten by other data during all iterations of the training phase (Zuraski discloses during a training phase of a branch predictor writing a bias weight field into a L2 buffer to prevent the bias weight field from being overwritten by still active branches [0061-0063])
	It would be obvious for one of ordinary skill in the art before the effective filing date of the invention, to modify Nurvitadhi and Carannante to incorporate the teachings of Zuraski as Zuraski discloses that preserving the bias weight field improves the accuracy of the system by not having to retrain the predictor from scratch and providing for faster retraining of the system [0063].

In regards to claim 9, Nurvitadhi in view of Carannante in view of Zuraski further teaches the wear leveling method according to claim 8, wherein the rewritable data includes activation maps. (As discussed above, the rewritable data in Nurvitadhi is comprised of activation maps. See [0140] and [0198])

In regards to claim 10, Nurvitadhi in view of Carannante in view of Zuraski teaches the wear leveling method according to claim 8, with unrewritable data as displayed in claim 8.
Carannante teaches wherein the buffer zone has a size corresponding to data size of the unrewritable data. (Carannante teaches the PCM must be sized to accommodate metadata and markers which are about twenty bytes. See [0030])
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Nurvitadhi and Zuraski to incorporate the teachings of Carannante to include the buffer zone has a size corresponding to data size of the unrewritable data. Sizing the buffer in correspondence with the data size ensures the maximum efficiency of the memory system as resources are not wasted by implementing too large of a buffer.
In regards to claim 14, Nurvitadhi in view of Carannante in view of Zuraski teaches the wear leveling method according to claim 8, wherein in forward propagation of each iteration of the training phase data is propagated. (Nurvitadhi teaches a forward propagation of data in a neural network training phase as described in claim 8.)
Nurvitadhi does not teach wherein in forward propagation of each iteration of the training phase, the buffer zone is reserved.
Carannante teaches wherein in forward propagation of each iteration of the training phase, the buffer zone is reserved. (Carannante teaches the buffer zone is a PCM where only metadata may be stored. Therefore the buffer zone is reserved for this metadata or unrewritable data. See [0029])
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Nurvitadhi and Zuraski to incorporate the teachings of Carannante to include wherein in forward propagation of each iteration of the training phase, the buffer zone is reserved. By reserving the buffer zone for the metadata or unrewritable data, the speed of writing the unrewritable data may be increased as seen in Carannante’s teachings. (See [0030])

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nurvitadhi (US 20180315158) in view of Carannante (US 20150127892) in view of Zuraski (US 2015/0268961 A1) as applied to claims 1 and 8 above, and further in view of Sun (CN 106875012).
In regards to claim 4, the combination of Nurvitadhi in view of Carannante in view of Zuraski as seen above further teaches the memory device according to claim 1, wherein in a first iteration of the training phase, the unrewritable data is written into an initial address (Nurvitadhi teaches the unrewritable data is comprised of weights and biases which are written into an initial address before being propagated through the neural network as a part of a training method. See [0140]).
However, the combination of Nurvitadhi in view of Carannante in view of Zuraski does not teach the rewritable data is written into an address which is summation of the initial address plus a size of the buffer zone.
Sun teaches the rewritable data is written into an address which is summation of the initial address plus a size of the buffer zone. (Sun teaches a deep convolution neural network. This system includes a jump address generator based on a convolution parameter array. This jump address generator allows the device to calculate a next target address based on an initial address and a jump value. Therefore, the jump address generator can write data into an address which is the summation of an initial address plus a buffer size by setting the jump parameter equal to the buffer size. See page 25 paragraph 3)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the combination of Nurvitadhi in view of Carannante in view of Zuraski to incorporate the teachings of Sun to include the rewritable data is written into an address which is summation of the initial address plus a size of the buffer zone. By incorporating the jump address generator of Sun into the combination of Nurvitadhi in view of Carannante in view of Zuraski, the device may ensure the rewritable data does not enter the buffer zone thus ensuring the unrewritable data stored in the buffer zone is not overwritten.

In regards to claim 5, the combination of Nurvitadhi in view of Carannante in view of Zuraski teaches the memory device according to claim 4, wherein in a second or later iteration of (Nurvitadhi teaches the unrewritable data is comprised of weights and biases which are written into an initial address before being propagated through the neural network as a part of a training method. See [0140])
However, the combination of Nurvitadhi in view of Carannante in view of Zuraski does not teach the unrewritable data is written into a first current target address which is summation of a first previous target address plus the size of the buffer zone, the first previous target address referring to an address which the unrewritable data is written in a previous iteration.
Sun teaches the unrewritable data is written into a first current target address which is summation of a first previous target address plus the size of the buffer zone, the first previous target address referring to an address which the unrewritable data is written in a previous iteration. (Sun teaches a deep convolution neural network. This system includes a jump address generator based on a convolution parameter array. This jump address generator allows the device to calculate a next target address based on an initial address and a jump value. Therefore, the jump address generator can write data into an address which is the summation of an initial address plus a buffer size by setting the jump parameter equal to the buffer size. As each iteration of the training process is completed the initial address used in the jump address generator becomes the target address of the previous iteration. See page 25 paragraph 3)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the combination of Nurvitadhi in view of Carannante in view of Zuraski to incorporate the teachings of Sun to include the unrewritable data is written into a first current target address which is summation of a first previous target address plus the size of the buffer zone, the first previous target address referring to an address which the unrewritable data is 

In regards to claim 6, the combination of Nurvitadhi in view of Carannante in view of Zuraski teaches the memory device according to claim 5, wherein in a second or later iteration of the training phase, the rewritable data is written into a second current target address. (Nurvitadhi teaches the rewritable data is composed of activation maps which are updated and propagated through the neural network in a training phase. See [0140] and [0198])
However, the combination of Nurvitadhi in view of Carannante in view of Zuraski does not teach the rewritable data is written into a second current target address which is summation of a second previous target address plus the size of the buffer zone, the second previous target address referring to an address which the rewritable data is written in the previous iteration.
Sun teaches the rewritable data is written into a second current target address which is summation of a second previous target address plus the size of the buffer zone, the second previous target address referring to an address which the rewritable data is written in the previous iteration. (Sun teaches a deep convolution neural network. This system includes a jump address generator based on a convolution parameter array. This jump address generator allows the device to calculate a next target address based on an initial address and a jump value. Therefore, the jump address generator can write data into an address which is the summation of an initial address plus a buffer size by setting the jump parameter equal to the buffer size. As each iteration of the training process is completed the initial address used in the jump address generator becomes the target address of the previous iteration. See page 25 paragraph 3)


In regards to claim 11, the combination of Nurvitadhi in view of Carannante in view of Zuraski as seen above further teaches the wear leveling method according to claim 8, wherein in a first iteration of the training phase, the unrewritable data is written into an initial address (Nurvitadhi teaches the unrewritable data is comprised of weights and biases which are written into an initial address before being propagated through the neural network as a part of a training method. See [0140]).
However, the combination of Nurvitadhi in view of Carannante in view of Zuraski does not teach the rewritable data is written into an address which is summation of the initial address plus a size of the buffer zone.
Sun teaches the rewritable data is written into an address which is summation of the initial address plus a size of the buffer zone. (Sun teaches a deep convolution neural network. This system includes a jump address generator based on a convolution parameter array. This jump address generator allows the device to calculate a next target address based on an initial address and a jump value. Therefore, the jump address generator can write data into an address which is the summation of an initial address plus a buffer size by setting the jump parameter equal to the buffer size. See page 25 paragraph 3)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the combination of Nurvitadhi in view of Carannante in view of Zuraski to incorporate the teachings of Sun to include the rewritable data is written into an address which is summation of the initial address plus a size of the buffer zone. By incorporating the jump address generator of Sun into the combination of Nurvitadhi in view of Carannante in view of Zuraski, the device may ensure the rewritable data does not enter the buffer zone thus ensuring the unrewritable data stored in the buffer zone is not overwritten.

In regards to claim 12, the combination of Nurvitadhi in view of Carannante in view of Zuraski teaches the wear leveling method according to claim 11, wherein in a second or later iteration of the training phase, the unrewritable data is written into a first current target address. (Nurvitadhi teaches the unrewritable data is comprised of weights and biases which are written into an initial address before being propagated through the neural network as a part of a training method. See [0140])
However, the combination of Nurvitadhi in view of Carannante in view of Zuraski does not teach the unrewritable data is written into a first current target address which is summation of a first previous target address plus the size of the buffer zone, the first previous target address referring to an address which the unrewritable data is written in a previous iteration.
Sun teaches the unrewritable data is written into a first current target address which is summation of a first previous target address plus the size of the buffer zone, the first previous target address referring to an address which the unrewritable data is written in a previous (Sun teaches a deep convolution neural network. This system includes a jump address generator based on a convolution parameter array. This jump address generator allows the device to calculate a next target address based on an initial address and a jump value. Therefore, the jump address generator can write data into an address which is the summation of an initial address plus a buffer size by setting the jump parameter equal to the buffer size. As each iteration of the training process is completed the initial address used in the jump address generator becomes the target address of the previous iteration. See page 25 paragraph 3)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the combination of Nurvitadhi in view of Carannante in view of Zuraski to incorporate the teachings of Sun to include the unrewritable data is written into a first current target address which is summation of a first previous target address plus the size of the buffer zone, the first previous target address referring to an address which the unrewritable data is written in a previous iteration. Doing so enables the device to maintain a buffer zone as the neural network is trained through the propagation of data.

In regards to claim 13, the combination of Nurvitadhi in view of Carannante in view of Zuraski teaches the wear leveling method according to claim 12, wherein in a second or later iteration of the training phase, the rewritable data is written into a second current target address. (Nurvitadhi teaches the rewritable data is composed of activation maps which are updated and propagated through the neural network in a training phase. See [0140] and [0198])
However, the combination of Nurvitadhi in view of Carannante in view of Zuraski does not teach the rewritable data is written into a second current target address which is summation 
Sun teaches the rewritable data is written into a second current target address which is summation of a second previous target address plus the size of the buffer zone, the second previous target address referring to an address which the rewritable data is written in the previous iteration. (Sun teaches a deep convolution neural network. This system includes a jump address generator based on a convolution parameter array. This jump address generator allows the device to calculate a next target address based on an initial address and a jump value. Therefore, the jump address generator can write data into an address which is the summation of an initial address plus a buffer size by setting the jump parameter equal to the buffer size. As each iteration of the training process is completed the initial address used in the jump address generator becomes the target address of the previous iteration. See page 25 paragraph 3)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the combination of Nurvitadhi in view of Carannante in view of Zuraski to incorporate the teachings of Sun to include the rewritable data is written into a second current target address which is summation of a second previous target address plus the size of the buffer zone, the second previous target address referring to an address which the rewritable data is written in the previous iteration. Doing so enables the device to maintain a buffer zone as the neural network is trained through the propagation of data.

Response to Arguments
On Pages 7-9, the Applicant argues:
“Claim 1 is patentable over the cited references for at least the reason that the cited references fail to disclose or suggest the features emphasized above. Furthermore, the features emphasized above in claim 1 protecting weights and biases from being overwritten so as to reduce data error. See lines 4-7 of paragraph [0033] of the specification, which state "It means that WBs cannot be overwritten during the training phase. Overwriting the WBs randomly might cause data error in backward propagation of 7 each iteration in the training phase" and lines 11-12 of paragraph [0033] of the specification, which state "the updated WBs are marched into the buffer zone while the AMs are not allowed to be written into the buffer zone for protecting the updated WBs." 
(I) The Office Action (p. 3) asserts that paragraph [0140] of Nurvitadhi discloses that weights and biases are propagated and updated through the network and that these weights and biases constitute the unrewritable data. However, paragraph [0140] of Nurvitadhi discloses: .... 
Nurvitadhi merely discloses that weights are adjusted to achieve minimal error but does not disclose that the weights are unrewritable by other data during all iterations of the training phase. 
Furthermore, paragraphs [0158] and [0170] of Nurvitadhi disclose: .... 
Nurvitadhi merely discloses that the weights are adjusted and updated to refine output of the neural network but does not disclose that the weights are unrewritable by other data during all iterations of the training phase. Accordingly, Nurvitadhi fails to disclose the feature of "wherein the unrewritable data includes weights and biases which are not overwritten by other data during all iterations of the training phase" recited in amended claim 1. 
(II) With regards to Carannante, the Office Action (p. 3) asserts that "This metadata may be the unrewritable data. The PCM 330 acts as a buffer zone in the memory system as it stores the metadata separately from the data stored in the memory structure. See [0029]." … Carannante merely discloses that metadata is stored in the PCM for purposes of improving write operation performance but does not disclose that the metadata is unrewritable by other data. Accordingly, Carannante fails to disclose the feature of "wherein the unrewritable data includes weights and biases which are not overwritten by other data during all iterations of the training phase" recited in amended claim 1. Accordingly, Applicant respectfully requests that the rejection of claim 1 be withdrawn. 
Claim 8, as amended, recites: … Applicant respectfully requests that the rejection of claim 8 be withdrawn for reasons similar to those discussed above. The dependent claims are allowable for at least the reason that these claims depend from an allowable independent claim and as these claims recite additional distinguishing features.”

Regarding the Applicant’s argument that Nurvitadhi and Carannante do not disclose unrewritable data that includes weights and biases which are not overwritten by other data during all iterations of the training phase, the Examiner has considered the argument but it is moot as it does not apply to reference being used to reject the newly amended limitation. The Examiner in the interest of compact prosecution, the Examiner recommends the Applicant include further details regarding the training phase such as [0032] and [0033] regarding the marching and updating/reading of the AMs and WBs during backwards propagation in each iteration of training phase to potentially overcome the current interpretation and application of the prior art of record. The Examiner welcomes an interview to further discuss the suggestion above or any future amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183